DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 10-25 in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the ground(s) that Group I and Group II have a special technical feature and no analysis of unity of invention is needed. In addition, Applicant argue that the subject matter of all claims is sufficiently related and a search and examination of all claims could be made without serious burden. This is not found persuasive because the inventions listed as Group I and Group II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.1, they lack the same or corresponding technical feature as set forth in page 4, lines 1-20 of the previous Office Action. Applicant has not traverse why WO2014007027 would not meet the technical feature. Therefore, it is the Examiner’s position that WO2014007027 does meet the technical feature and hence, Group I and Group II lack the same or corresponding special technical features. 
Therefore, given that the Examiner has properly established that Group I and Group II lack unity as set forth in page 4, lines 1-20 of the Office Action mailed on 11/12/2020, it is the Examiner’s position that the restriction is proper.
In addition, the field of search for each group is different, e.g., searching for a product (negative electrode active material) requires searching in different classes/subclasses than .
The requirement is still deemed proper and is therefore made FINAL.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.

Status of Claims
	Claims 10-26 are currently pending in the application, of claim 26 is withdrawn from consideration. Claims 1-9 were previously canceled.
	The merits of claims 10-25 are addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13, 18-21, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuoka et al. (U. S. Patent 7,358,011).
	Regarding claim 10, Fukuoka teaches negative electrode active material for a non-aqueous electrolyte secondary battery (i.e., a non-aqueous electrolyte secondary battery negative electrode material) (abstract) (column 1, lines 5-20), containing a negative electrode active material particle (column 2, lines 25-45); 
the negative electrode active material particle comprising a silicon compound particle containing a silicon compound (SiOX: 0.5 < x < 1.6) (i.e., SiOx: 1.0 < x < 1.6) (column 2, lines 35-45; column 3, lines 45-50), 
wherein the silicon compound particle contains a Li compound (i.e., Li4SiO4, Li2SiO3, Li2Si2O5) (column 3, lines 50-67), 
at least a part of the silicon compound particle is coated with a carbon material (i.e., conductive coating is a carbon coating) (column 3, lines 24-27; column 7, lines 50-67; claim 1 and 3), and 
at least a part of a surface of the silicon compound particle, a surface of the carbon material, or both of them is coated with a layer containing a compound having a silyl group (i.e., treated with an organosilicon base surface treating agent) (column 2, lines 60-65; column 4, lines 29-67; column 5, lines 1-67; claim 6).
Regarding claim 11, Fukuoka teaches the silyl group is a silyl group having an organic group with 1-5 carbon atoms (column 3, lines 3-26).
Regarding claims 12-13, Fukuoka teaches the silicon compound particle at least partially contains at least one or more selected from Li4SiO4, Li2SiO3, Li2Si2O5 (column 3, lines 50-67).
Regarding claims 18-19, Fukuoka teaches the negative electrode active material as described above in claim 10. The particulars as recited in the instant claims are not explicitly articulated in Fukuoka however, since the structure and composition of the negative electrode active material of Fukuoka is identical to the one claimed, such is expected to have the same properties and characteristics to include the volume resistivity as recited in the instant claims.   
Regarding claims 20-21, Fukuoka teaches the negative electrode active material as described above in claim 10. The particulars as recited in the instant claims are not explicitly articulated in Fukuoka however, since the structure and composition of the negative electrode active material of Fukuoka is identical to the one claimed, such is expected to have the same properties and characteristics to include the X-ray diffraction characterization results as recited in the instant claims.
Regarding claim 24-25, Fukuoka teaches a non-aqueous electrolyte secondary battery comprising the negative electrode active material for a non-aqueous electrolyte secondary battery according to claim 10 (column 3, lines 38-40).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (U. S. Patent 7,358,011).
Regarding claims 14-17, Fukuoka teaches the negative electrode active material as described above in claim 10. Further. Fukuoka teaches a coating amount of the carbon material is -3-New U.S. Patent Application 5 mass% or more and 70 mass% or less (i.e., 5 to 70 % by weight) relative to a total of the silicon compound particle and the carbon material (column 7, lines 57-67). It is noted that Fukuoka differ in the exact same mass% as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the mass% of Fukuoka overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In addition, While Fukuoka teaches the components quantities in % by weight, it is noted that in common usage, the mass of a component is often referred to as its weight because gravity is constant on Earth. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass %. 
Regarding claims 22-23, Fukuoka teaches the negative electrode active material as described above in claim 10. Further, Fukuoka teaches the silicon compound particle has an average particle size of about 0.1 to 50 µm (column 4, lines 1-25) which reads on the claims limitation. For instance, an average particle size of 50µm corresponds to an average or median particle diameter of 25µm. It is noted that Fukuoka differ in the exact same median particle diameter as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the median particle diameter of Fukuoka overlap the instant claimed range and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723